Honorable F. T. Graham           Opinion No. W-1200
Criminal District   Attorney
Cameron County                   Re:    Whether the County Auditor
Brownsville,  Texas                     of Cameron County is required
                                        to, audit and issue reports
                                        on Improvement district
                                        finances,  and related
Dear Mr. Graham:                        questions.
            You have requested    an opinion     from this    office    on
the following   questions:
                  "1.  Is the County Auditor of Cameron
             County required to audit and issue reports
             on improvement district  finances?

                   "2.  Are water Improvement districts   and
             water control and lmprovement districts    author-
             ized to select an independent auditor to audit
             the books and issue reports on'the finances
             o'f such Sndependent districts?

                   “3. If such water improvement districts
             and water control   and Improvement districts
             are so authorized,    does this fact relieve
             the county auditor from making such audit
             and issuing reports on,,the finances of such
             improvement districts?
             Article   1667, Vernon's   Civil   Statutes,    provides    in
part that:
                     "In all counties which have or may
             have a County Auditor and containing      a
             population     of one hundred ten thousand
             (110,000) or more . . . and in which
             counties there exists or in which there
             may be created any improvement, naviga-
             tion, drainage,     or road or irrigation
             district,    or any other character of
             district    having for its purpose the
             expenditure of public funds for improve-
             ment purposes, or for improvements of
 Honorable      F. T. Graham, page 2 (WW-1200)

               any kind whether derived from the Issuance
               of bonds or through any character of
               spaclal assessment, the County Auditor shall
               exercise   such control over the finances of
               said district   as hereinafter provided.
               Article   1671,   Vernon’s   Civil   Statutes,   provides   In
part   that:
                       “The county auditor shall check ‘all
               reports required by law to be filed by any
               district,officer,      and within thirty days
               after the filing      thereof shall make a
               detailed      report to the commissioners court
               showing his finding thereon and the con-
               dition of such district       as shown by said
               report,     and as shown by the records of his
               office.       . . .‘I
               Article   1672,   Vernon’s   Civil   Statutes,   provides   In
part that:
                       ‘The county auditor shall receive for hls
               services    In auditing the affairs  of such dls-
               tricts,    such compensatlon,,as the commissioners
               court may prescribe     . . .
            Since the population   of Cameron County Is In excess
of one hundred ten thousand (llO,OOO), and In turn does not
fall within the o ulatlon brackets set forth in Articles
1676a, 1676b or 882 O-1, Vernon’s Civil Statutes,        the County
Auditor of Cameron County would be re uired to perform those
duties set forth In Articles     1667, 16 %8, 1669 and 1671,
Vernon’s Civil Statutes,    and specifically     the auditing and
Issuing of reports on Improvement district        finances,  unless
relieved  of suoh duties by statutory      enactment.
          Articles  7622-7807n, Vernon’s Civil              Statutes,  deal
with Water Improvemant Districts , and Article              7761 thereof pro-
vides In part that:
                              The’dlrectors     shall have kept
               a compieie’book     of accounts,for      such district,
               and shall~ on September first        of each year
               select a competent auditor who shall sxamlne
               ~the accounts,   books and reports of the deposi-
               tory,, the assessorand       collector    and the dlrect-
               ors, .and make a full report thereon, a copy
               oft which shall be filed with the depository
               and a,copy with, the directors         and one with
.




     Honorable     F. T. Graham, page 3 (WW-1200)

                  the county clerk of the county or'counties
                  in which such district is situated.    . . .'
              Articles  7880-1-7880-147~6, Vernon's Civil Statutes,
    deal with Water Control and Improvement Districts,   and Article
    7880-45 thereof provides that:

                         “A complete     system of accounts shall
                  be kept by the district          and any district
                  so electing,      In lieu of having audit of
                  && affairs      by on@ or more County Auditors,
                  may provide for either monthly, quarterly
                  or semi-annual audit of its affairs            by
                  an Independent public accountant of
                  recognized     integrity      and ability,   and the
                  audits shall conform to January 1st as the
                  end of the fiscal       year for the district;
                  and, any district        failing   to procure audits
                  in January and July of each year shall be
                  subject to audit, and payment of the actual
                  cost of such audit, for the omitted period,
                  by the county auditor of the county in which
                  the district's      principal     office   is situated,
                  the cost of such audit to be determined by
                  the Commissioners Court of the particular
                  county and paid by the district.             Each
                  report of audit shall be In duplicate,             one
                  of which shall be filed in the district's
                  office   and one filed in the office          of the
                  auditor,   where they shall constitute           pub-
                  lic records,      open to inspection       by any
                  interested     person."
               The provisions   of both Article 7761 and Article  7880-
    45, clearly   indicate  that it is within the authority of either
    a Water Improvement District    or a Water Control and Improve-
    ment District   to select an independent auditor to audit the
    books of and issue reports on the finances of such districts.
                This, then, raises the third question of whether
    or not the County Auditor is relieved     from making the audit
    and issuing reports on the finances of a Water Improvement
    District   or a Water Control and Improvement District   when such
    a district   has selected  an independent auditor to audit the
    books of and issue reports on the finances of such district.
               Insofar as Water Control and Improvement Districts
    are concerned Article  7880-45 affords an alternative   to the
    district  as to the auditing of the books of the district   and
    the Issuing of reports as to the finances of the district.
  Honorable F. T. Graham, page li (WW-1200)

If the district    so elects,    It may '. . . in lieu of having
audit of its affairs     by one or more County Auditors, provide
for . . . audit of its affairs       by an independent public
accountant . . .'     In  the  event  such election  is not made,
Article   7880-45 provides    for the auditing of the books of
the district    and the issuing of the reports on the finances
of the district    by the County Auditor.      Consequently,  we are
of the opinion that if a Water Control and Improvement District
electsto   select an independent auditor,      and if such audit
and reports are made, the County Auditor would be relieved
from the responsibilities      of auditing the books of and issuing
reports on the finances of the district.
           However, insofar as Water Improvement Districts     are
concerned,  the decision  in the case of Skelton v. Cameron
County Water Control & Improvement Dist. No. 5, 49 S.W.2d
510 (Civ.Anc. 1912. error dism'd.)   is Pertinent.    While this
case dealt with a Water Control and Improvement District,
rather than a Water Improvement District,    the language of
Article  7880-45 at the time of the decision   in this case Is
important, and it is set forth as follows:
                  "A complete book of accounts shall be
           kept.     During the first   week of each year
           a competent auditor shall be employed who
           shall examine the account books and records
           of the district,     of the depository   and of
           the tax assessor and collector       and make a
           report thereon.      Said report shall be in
           triplicate,    one copy being filed in the
           office    of the district,   one with the deposi-
           tory of the district,      and one copy In the
           office    of the auditor,   all of,,which shall
           be open to public inspection.
            As can be readily seen, the provisions        of Article
7880-45 at the time of     the decision    in Skelton v. Cameron
County Water Control & Improvement Dist. No. 5, supra,
were almost identical     to those provisions    presently   found
in Article   7761, which pertain to Water Improvement Districts.
Consequently,    it is logical    to assume the courts would
follow the reasoning and result reached in Skelton v. Cameron
County Water Control & Improvement Dist. No. 5, supra.            This
case arose as a result of the Water Control and Improvement
District   obtaining an injunction     against the County Auditor
whereby he was restrained      from interfering    with or taking any
action in regard to the district       or its board of directors.
On appeal the judgment of the trial court was reversed,           the
injunction   against the County Auditor dissolved,        and the
cause dismissed.      The Court of Civil Appeals in its opinion
stated:
Honorable   F. T. Graham, page 5 (WW-1200)

                  "Article  1667 specifically and fully
            grants the powers of the county auditor
            in the exercise   of which he was restrained."
           As a result   of the decision    in Skelton v. Cameron
County Water Control and Imorovement Dist. No. C,, wQ5ye
similarity  of the provisions     contained in Article   7
at the time of the decision      in the foregoing   case and the
present provisions    of Article   7761, we must therefore   con-
clude that the selection     of an independent auditor by a
Water Improvement District     does not relieve   the County
Auditor from making audits and issuing reports on the finances
of Water Improvement Districts.

                          SUMMARY

            1. The County Auditor of Cameron County
            is required to audit and issue reports
            on those improvement districts   set forth
            in Article  1667 unless relieved  by other
            statutory  enactment.

            2. Water Improvement Districts    and Water
            Control and Improvement Districts   are
            authorized to select an independent auditor
            to audit the books and issue reports on the
            finances of such districts.

            3. If a Water Control and Improvement
            District  elects to select an independent
            auditor to audit the books of and issue
            reports on the finances of such district,
            and such audit and issuance of reports
            is made, the County Auditor would be
            relieved  from making such audit and issuing
            such reports.
            The selection  of an independent auditor by
            a Water Improvement District   does not
            relieve  the County Auditor from auditing
            the books of or issuing reports on the
            finances of such district.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas

PB:ds:lgh
Honorable   F. T. Graham, page 6 (WW-1200)

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. 0. Shultz, II
Leslie King
James H. Broadhurst
Elmer McVey
REVIEWEDFOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.